DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s amendment filed December 23, 2020.    Claims 1-16 are pending.  

 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki (2014/0306260).
Re-claims 1-2,  Yamazaki teaches (at Figs 3B, 7A-8B, paragraphs 98-191;48-95) a light-emitting device comprising: a first electrode 157 and first and second transistors 240 over a first substrate 101 (Fig 7A; para 170-183,98-107); a conductive layer 215 (Fig 3B, para 99) over the first electrode 157 (Fig 30B); a second electrode 108 (Fig 3B, para 59) over the conductive layer; an insulating layer 207 (Figs 3B,7A, para 170) over the transistors and the first electrode; a third electrode 231 (Fig 3B, para 98-101) over the insulating layer, the third electrode 231 being electrically connected to the transistor 240; a partition 211 (Fig 3B) over the third electrode; an EL layer over 233 (Fig 3B, para 98-101) the partition and the third electrode; a fourth electrode 235 (Fig 3B, para 98-106) over the EL layer; a resin layer 213 (Fig 3B, para 159) over the first electrode 157 and the fourth electrode; and a second substrate 103/105/255  (Figs 3B,7A-7E; para 98-105) over the resin layer, wherein the insulating layer 207 comprises a first opening  
Re-claims 3-4,  wherein a flexible printed circuit is used for the second electrode 108 (Figs 3A-3B; para 59).
Re-claims 5-6, wherein the conductive layer 215 comprises a conductive particle  (Fig 3B, para 165).
Re-claims 7-8, wherein each of the first substrate 201 and the second substrate 103 is a flexible substrate (Fig 3B; para 72; Figs 1B-1C,2B, para 51-56,59-60;73-75,104-106).
 	Re-claims 9-10, wherein the EL layer 233 comprises a light-emitting layer (Fig 3B, para 98-100,149-150).
 	Re-claims 11-12, wherein the transistors 240 comprises an oxide semiconductor (Fig 3B; para 1141).
	Re-claims 13-14, further comprising a second insulating layer 209 over the first insulating layer 207 (Fig 3B; para 98,152-153).
Re-claims 15-16, wherein the conductive layer 215 comprises a resin (para 165). 

Response to Amendment  
Applicant's Amendment filed December 23, 2020 and remarks thereof with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection.
** Noted that the present application claiming the foreign priority documents, e.g. the JP2013-051231, which was filed 03/14/2013.  However, Applicant has not perfected the right of the foreign priority by providing a certified English translation of the foreign priority application(s), which is not in English.  Accordingly, Yamazaki (2014/0306260) as applied above is a valid reference.

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /MICHAEL M TRINH/ Primary Examiner, Art Unit 2822